Citation Nr: 1729317	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-45 048A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE


Entitlement to a higher initial disability rating for the service-connected prostate cancer residuals, in excess of 10 percent from July 27, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant, had active service from February 1964 to February 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the RO in Chicago, Illinois, which granted service connection for prostate cancer and assigned a 10 percent initial disability rating effective July 27, 2010 (date of claim for service connection).  

In an October 2016 statement, the Veteran requested an earlier docket number for the appeal.  In a March 2017 letter, the Board advised the Veteran that his motion had been granted, and the appeal has been assigned a 2013 docket number as reflected on the title page. 

In an October 2016 Appellant's Brief, the Veteran, through the representative, advanced that the Agency of Original Jurisdiction failed to assign a 100 percent disability rating for the service-connected prostate cancer "from the date of claim through the date of the September 2011 VAE."  Subsequently, the Board sought to clarify whether a 100 percent disability rating for the period from July 27, 2010 (date of claim) through September 21, 2011 (date of VA prostate cancer examination) would fully satisfy the appeal.  In a July 2017 letter, the Veteran, through the representative, clarified that a 100 percent rating for the period from July 27, 2010 through September 21, 2011 would not satisfy the appeal.  As such, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  




REMAND

Initial Disability Rating for Prostate Cancer

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See Weggenmann v. Brown, 
5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  The service-connected prostate cancer is rated for voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2016).  Voiding dysfunction is to be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.   The Veteran last received a VA examination in September 2011 that addressed urinary frequency.  The September 2011 VA examination report reflects that the VA examiner did not discern voiding dysfunction.  Subsequent VA treatment records reflect that the VA examiner assessed voiding dysfunction.  See March 2016 VA treatment record (reflecting "Genitourinary- voids with difficultly").  As such, VA treatment records suggest that the symptoms may have worsened since the September 2011 VA examination, and the Board finds that a remand for a new VA examination would help in assessing the current severity of the prostate disability. 

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding VA or private treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's prostate cancer and its residuals, not already of record.

2.  Schedule a VA prostate examination in order to assist in determining the current level of severity of the service-connected prostate cancer and its residuals.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

A)  The VA examiner should report the extent of the prostate cancer disability symptoms in accordance with VA rating criteria. 

B)  The VA examiner should address whether the Veteran has undergone any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure since 
July 27, 2010 (date of claim for service connection).  

C)  The VA examiner should address whether the Veteran has undergone any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure since the September 2011 VA prostate cancer examination. 

D)  The VA examiner should address the severity of the  prostate cancer treatment residuals, to include renal and voiding dysfunction. 

3.  Then, after any additional notification and/or development deemed warranted, readjudicate the issue of a higher initial disability rating in excess of 10 percent from July 27, 2010 for prostate cancer.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).





_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

